524 F.2d 967
OFFSHORE FOOD SERVICE, INC. and Aetna Casualty & SuretyCompany, Petitioners,v.BENEFITS REVIEW BOARD et al., Respondents.
No. 74-2754.
United States Court of Appeals,Fifth Circuit.
Dec. 12, 1975.

H. Lee Leonard, Lafayette, La., for petitioners.
William J. Kilberg, Sol. of Labor, U. S. Dept. of Labor, James G. Johnston, Associate Sol., Ouida C. Prevost, George M. Lilly, Attys., Director of Workmen's Compensation Programs, U. S. Dept. of Labor, Washington, D. C., Jacque B. Pucheu, Eunice, La., R. J. Shea, Deputy Commissioner, U. S. Dept. of Labor, New Orleans, La., Linda L. Carroll, U. S. Dept. of Labor, William Naimark, Administrative Law Judge, U. S. Dept. of Labor, Washington, D. C., for respondents.
Petition for Review of an Order of the Benefits Review Board (Louisiana Case).
Before GODBOLD, DYER and MORGAN, Circuit Judges.
PER CURIAM:


1
This is a petition for review of the decision of the Benefits Review Board affirming a compensation order entered by an Administrative Law Judge awarding disability benefits to a longshoreman pursuant to the Longshoremen's and Harbor Workers' Compensation Act, 33 U.S.C. § 901 et seq., as extended by the Outer Continental Shelf Lands Act, 43 U.S.C. § 1333.


2
The motion of the Benefits Review Board to dismiss it as a party respondent to this appeal is granted.  Neither the statutory provisions for review, 33 U.S.C. § 921(c), (Supp. II, 1972), nor Rule 15(a), F.R.A.P., requires the Board be a party, nor is its presence as a party necessary to effectuation of orders this court may enter.1


3
The findings of the ALJ are supported by substantial evidence considered on the record as a whole.  The attorney fees awarded to counsel for the claimant were reasonable.  Thus the order of the Board is affirmed.


4
Counsel for claimant is awarded an additional fee of $750.00 for services on appeal to this court.  33 U.S.C. § 928.



1
 The Ninth Circuit and the D.C. Circuit have entered similar dismissals in appeals in which the Board was designated as respondent.  Westfall & Westfall v. Benefits Review Board, # 73-2578, and Reichard v. Benefits Review Board, # 73-2579 (CA9, Dec. 5, 1973); McCord v. Benefits Review Board, # 74-1948, 514 F.2d 198 (D.C.Cir.1975)